Harrison, J.: The County Court of Ashley County, at its January term, 1875, made an allowance in favor of W. J. Goyne for $917, for keeping the poor of the county. W. D. Moore, a citizen and tax payer of the county, appealed in behalf of the county, from the order making the allowance to the Circuit Court. It was admitted and agreed, on the trial in the Circuit Court, that Goyne was, on the 17th of February, 1874, appointed by the board' of supervisors keeper of the poor house for the year ending January 1st, 1875, and that they agreed to pay him $15 per month in currency, or its equivalent, for each inmate or pauper; that the real amount due was $319, but that the county taxes were paid in county and State scrips, and the county had no money in the hands of its treasurer to pay demands against it, and its warrants were only worth about 334 cents in the dollar, and that the County Court allowed the sum of $917 to make the warrant equivalent to $319 in money. The court, which tried the case without a jury, found the claimant only entitled to an allowance for $319. He moved for a new trial, on the ground that the finding of the court was contrary to the agreed facts and the law of the case, which was refused, and he appealed. The County Court is expressly prohibited from allowing any greater sum against the county than is actually due. Sec. 601 Gantt’s Digest, is as follows: “ It shall be unlawful for any board of supervisors (now County Court) to allow any greater sum for any account, claim, demand or fee bill against the county than the amount actually due thereon, dollar for dollar, according to the legal or ordinary compensation for services rendered, materials furnished, salaries, or fees of officers, or to direct the issuance of county warrants upon such accounts, claims, demands or fee bills, for more than the actual amount so allowed, dollar for dollar.” The judgment is affirmed.